DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the amendment filed 6/15/2022, claims 18-38 are pending.  

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the arguments do not apply to any of the new references or combination of references being used in the current rejection.  Applicant has amended the claims, thus changing the scope and requiring additional consideration.  A new grounds of rejections is set forth below.
The Examiner acknowledges Applicant’s election not to file a terminal disclaimer at this time, but reserves the right to file a terminal disclaimer and/or traverse the double patenting rejections once the other substantive issues have been resolved.  Therefore, the double patenting rejections are maintained.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 18 and 25 have been amended to recite “a distal recess”.  Claim 32 has been amended to recite “distal opening”.  As discussed in the interview of 6/14/2022, these terms, though shown in Fig. 5C, is not discussed in the specification, specifically [0083].  Applicant is advised to amend the specification to provided antecedent basis for these terms and to amend the drawings accordingly with a reference number for this feature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Martin et al (US 2009/0299393).
Martin et al discloses the following limitations:
Claim 18. A device (Figs. 13A-13B) for placement through a catheter to retrieve an obstruction (2) within a blood vessel (Fig. 1A; [0062], [0063]), the device comprising: a shaft (see annotated figure below) having a distal end and a proximal end; and an eversible cover (370) having a fixed section (see annotated figure below, wherein the section is fixed in the sense that it is fused to shaft 352 as discussed in [0160])  coupled to the shaft (Fig. 13B, wherein “coupled”, in its broadest reasonable interpretation, encompasses “to fasten link, or associate together in a pair or pairs” (see definition 8 of “couple” under www.dictionary.com) and therefore the cover 370 is coupled to the shaft because they are associated as a pair with the shaft extending through cover 370 as seen in Fig. 13B) at a location proximal to the distal end of the shaft (Fig. 13B shows the distal end of the shaft extending further distally than the fixed section), and a free section extending in a proximal direction from the fixed section (see circled region in annotated figure below, this section is considered ‘free’ as it is free to slide and move relative to the fixed section; [0162]), the eversible cover being (i) expandable when advanced to the obstruction and deployed from the catheter ([0162], expand to invert and form funnel shape, and (ii) axially compliant, such that proximal movement of the fixed section causes the free section to evert over the fixed section ([0163], cover 370 is made of a Nitinol braid, which is known in the art to be a super-elastic material having axial compliance.  The device of Martin et al expands and is capable of engaging a vessel wall when the vessel wall is sized such that the maximum diameter of the funnel is matched to the vessel diameter.  Shaft 352 can be withdrawn proximally (see dashed arrow pointing left in the annotated figure below) while keeping the remainder of the device stationary.  Such movement will result in the everting (see dashed arrow pointing right in the annotated figure below) of a portion of the free section over the fixed section (see annotated figure below, wherein it can be seen the right edge of the circle is disposed distally over the labeled fixed section); wherein the eversible cover includes a distal region defining a distal recess, the fixed section of the eversible cover is located within the distal recess, and the distal end the shaft extends distally outward from the distal recess (see annotated figure below).  

    PNG
    media_image1.png
    541
    652
    media_image1.png
    Greyscale

Claim 19. The device of claim 18, wherein the free section of the eversible cover is configured to evert over the obstruction ([0162], invert the mesh 370 to form funnel 372, see arrows in annotated figure of claim 18).  
Claim 20. The device of claim 18, wherein the free section of the eversible cover is expandable to engage the blood vessel (Fig. 13A to 13B; [0162], invert mesh 370 to form funnel 372).  
Claim 21. The device of claim 18, wherein the free section of the eversible cover is unattached to the shaft ([0160], mesh 370 is fused to shaft 354 and therefore unattached to the cited shaft in the annotated figure of claim 18).
Claim 22. The device of claim 18, wherein the eversible cover assists in moving the obstruction (2) into the catheter (Fig. 13B; [0162]).  
Claim 23. The device of claim 18, wherein the shaft is configured to be positioned over a wire (Fig. 13B, wire 202 of device 200 can be seen extending through the shaft in the annotated figure of claim 18).  
Claim 24. The device of claim 18, wherein the fixed end of the eversible cover is coupled to the shaft adjacent a proximal end of an interventional vascular device (200) (see annotated figure from claim 18), and wherein the eversible cover comprises a fabric, a reinforced fabric, a braid, a weave, or a solid layer ([0163]).  

Claims 25-30, 32-34, 36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berrada et al (US 2005/0283186).
Berrada et al discloses the following limitations:
Claim 25. A device (Figs. 1-3) for placement using a catheter to retrieve an obstruction within a blood vessel ([0011]), the device comprising: a shaft (80+97 in Fic. 3F) with an eversible cover (70) having an end fixed to the shaft (fixed via collar 64; [0069]) and a free section (the free section is being considered the remainder portion of filter body 70 not bound by collar 64) moveable relative to the shaft (slidable collar 66 is free to slide along shaft 70; [0069]), wherein the free section of the eversible cover is expandable when deployed from the catheter ([0005], [0064], [0073]), wherein the free section is configured to evert over the end fixed to the shaft when the shaft is translated proximally ([0069], the degree of eversion can be varied, resulting in more of the non-everted region 76 everting into everted surface region 82, therefore as can be seen in Fig. 2a or 2c, as compared to Fig. 2b, more of the free section has been everted into the everted region); and wherein the eversible cover forms a distal recess (83) ([0080]), the end fixed to the shaft is located within the distal recess, and the shaft includes a distal portion (97) extending out of the distal recess (Fig. 3F; [0083]).  
Claim 26. device of claim 25, wherein the free section of the eversible cover is capable of everting over the obstruction.  The highly elastic nature of mesh 70 ([0064]) allows the cover to be capable of everting over an obstruction if there was an obstruction disposed within concave region (83).
Claim 27. The device of claim 25, wherein the free section of the eversible cover is expandable to engage the blood vessel ([0005], [0064], [0073], i.e. if the cover is used in a vessel sized around the same size as the expanded diameter of the cover, the cover would thereby engage the blood vessel).
-3-Application No. 16/530,101Attorney Docket No. 356673.US07CONClaim 28.  The device of claim 25, wherein the free section of the eversible cover is separate from the shaft ([0069], the free section of the eversible cover is a separate structure from the shaft, in other words it is not monolithic or integral with the shaft as it is a separate structure attached to the shaft via collar 64).
Claim 29. The device of claim 25, wherein the eversible cover comprises a fabric, a reinforced fabric, a braid, a weave, or a solid layer ([0064]).  
Claim 30. The device of claim 25, wherein the eversible cover is capable of assisting in pulling the obstruction into the catheter because the highly elastic nature of mesh 70 ([0064]) allows the cover to be capable of everting over an obstruction if there was an obstruction disposed within concave region (83).
Claim 32. A system (Figs. 1-3) to retrieve an obstruction from a site within a blood vessel ([0011]), the system comprising: a catheter configured to be advanced to the site of the obstruction ([0079]); and a shaft (80+97 in Fig. 3F) including an eversible cover (70) having an end fixed to the shaft (fixed via collar 64; [0069]) and a free section (the free section is being considered the remainder portion of filter body 70 not bound by collar 64) moveable relative to the shaft (slidable collar 66 is free to slide along shaft 70; [0069]), wherein the free section of the eversible cover is expandable when deployed from the catheter ([0005], [0064], [0073]), wherein the free section is configured to evert over the end fixed to the shaft when the shaft is translated proximally  ([0069], the degree of eversion can be varied, resulting in more of the non-everted region 76 everting into everted surface region 82, therefore as can be seen in Fig. 2a or 2c, as compared to Fig. 2b, more of the free section has been everted into the everted region); wherein the eversible cover includes a distal opening (83) ([0080]), and the shaft (portion 97) extends distally out of the distal opening (Fig. 3F; the term ‘shaft’ does not further include any limiting structures to it, therefore portion 80 and 97 are being considered together as forming the shaft).
Claim 33. The system of claim 32, wherein the free section of the eversible cover is capable of everting over the obstruction.  The highly elastic nature of mesh 70 ([0064]) allows the cover to be capable of everting over an obstruction if there was an obstruction disposed within concave region (83).
Claim 34. The system of claim 32, wherein the free section of the eversible cover is expandable to engage the blood vessel ([0005], [0064], [0073], i.e. if the cover is used in a vessel sized around the same size as the expanded diameter of the cover, the cover would thereby engage the blood vessel).
Claim 36. The system of claim 32, wherein the eversible cover is capable of assisting in pulling the obstruction into the catheter because the highly elastic nature of mesh 70 ([0064]) allows the cover to be capable of everting over an obstruction if there was an obstruction disposed within concave region (83).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berrada et al in view of Sepetka et al (US 2006/0195137).
Claim 37. Berrada et al discloses the invention substantially as claimed above but fails to disclose a vacuum source in fluid communication with the catheter. However, in a field of similar endeavor, Sepetka et al teaches a system for retrieving an obstruction from a site within a blood vessel ([0007], wherein a vacuum source (135) is provided and coupled to catheter (4) and catheter (107) and lumen (121) ([0162]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Berrada et al with a vacuum source as taught by Sepetka et al to assist in active drawing in of the obstruction such that the obstruction is not dislodged or accidentally let to go flow downstream in the vessel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8795305 in view of Berrada et al. 
Claims 18-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8932319 in view of Berrada et al.
Claims 18-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9358094 in view of  Berrada et al.
Claims 18-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9943323 in view of Berrada et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the claims the patent claim in other respects.
The instant independent claims add the additional feature of the eversible cover having a distal recess/distal opening, the fixed end of the cover located within the distal recess/distal opening, the shaft extending distally outward from the distal recess/distal opening absent from the patent claims.  However, in a field of similar endeavor, Berrada et al teaches a device and system (Figs. 3C, 3F) for retrieving an obstruction from a site within a blood vessel, wherein an eversible cover (70) is fixed to an end of a shaft (80+97 in Fig. 3F), wherein the eversible cover forms a distal recess/distal opening (80) and the fixed end of the cover is located within the recess/opening (Fig. 3F), wherein a portion of the shaft (97) extends distally out of the distal recess/distal opening.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claims with the eversible cover including a distal recess/distal opening, the fixed section of the cover located within the distal recess/distal opening and the distal end of the shaft extending distally outward from the distal recess/distal opening based upon the teachings of Berrada et al since Berrada et al teaches this configuration allows for the eversible cover to more fully evert, increasing the volume of the distal recess/distal opening (Fig. 3C, 3F; [0082]) as opposed to a configuration where the fixed section is not located within the distal recess/distal opening (Fig. 3a for example).
	
	
Claims 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8795305 in view of Sepetka et al and Berrada et al.
Claims 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9943323 in view of Sepetka et al and Berrada et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the patent claim in other respects. 
 Claim 32 of the instant application adds the additional feature of a catheter configured to be advanced to the site of the obstruction absent from the patent claims.  However, in the same field of endeavor, Sepetka et al teaches a catheter (10) for delivering an obstruction removal device, wherein the catheter is configured to be advanced to the site of the obstruction ([0074]; Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claims to include a catheter configured to be advanced to the site of the obstruction for the purpose of protecting both the vasculature of the patient as well as the device during delivery of the device to the obstruction.
Claim 32 adds the additional feature of the eversible cover having a distal opening, the fixed end of the cover located within the distal opening, the shaft extending distally outward from the distal opening absent from the patent claims.  However, in a field of similar endeavor, Berrada et al teaches a device and system (Figs. 3C, 3F) for retrieving an obstruction from a site within a blood vessel, wherein an eversible cover (70) is fixed to an end of a shaft (80+97 in Fig. 3F), wherein the eversible cover forms a distal opening (80) and the fixed end of the cover is located within the opening (Fig. 3F), wherein a portion of the shaft (97) extends distally out of the distal opening.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claims with the eversible cover including a distal recess/distal opening, the fixed section of the cover located within the distal recess/distal opening and the distal end of the shaft extending distally outward from the distal recess/distal opening based upon the teachings of Berrada et al since Berrada et al teaches this configuration allows for the eversible cover to more fully evert, increasing the volume of the distal opening (Fig. 3C, 3F; [0082]) as opposed to a configuration where the fixed section is not located within the distal recess/distal opening (Fig. 3a for example).

Allowable Subject Matter
Claims 31, 35 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejections are obviated.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Berrada et al, discloses the invention substantially as claimed above.  In regards to claims 31 and 38, since Berrada et al is used to capture obstructions differently than Applicant’s invention, Berrada et al fails to disclose the fixed end of the eversible cover is coupled to the shaft adjacent a proximal end of a retrieval device.  In regards to claim 35, Berrada et al fails to disclose the free section is spaced apart from the shaft since the free section is slidably attached to the shaft via a collar (64).  Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771